 



EXHIBIT 10.5

INTERCREDITOR AGREEMENT

     This INTERCREDITOR AGREEMENT is dated as of June 10, 2005, and entered into
by and among Spanish Broadcasting System, Inc., a Delaware corporation (the
“Company”), Lehman Commercial Paper Inc. (“LCPI”), in its capacity as collateral
agent for the First Lien Obligations (as defined below), including its permitted
successors and assigns from time to time (the “First Lien Collateral Agent”),
and LCPI, in its capacity as collateral agent for the Second Lien Obligations
(as defined below), including its permitted successors and assigns from time to
time (the “Second Lien Collateral Agent”). Capitalized terms used in this
Agreement have the meanings assigned to them in Section 1 below.

RECITALS

     The Company, the lenders party thereto, Lehman Brothers Inc., as lead
arranger and sole manager, Merrill Lynch, Pierce, Fenner & Smith, Incorporated,
as syndication agent, Wachovia Bank, National Association, as documentation
agent, LCPI, as administrative agent, and Merrill Lynch, Pierce Fenner & Smith,
Incorporated and Wachovia Capital Markets, LLC, as co-arrangers, have entered
into that First Lien Credit Agreement dated as of the date hereof providing for
a revolving credit facility and term loan (as amended, restated, supplemented,
modified, replaced or refinanced from time to time, the “First Lien Credit
Agreement”);

     The Company, the lenders party thereto, Lehman Brothers Inc., as lead
arranger and sole manager, Merrill Lynch, Pierce, Fenner & Smith, Incorporated,
as syndication agent, Wachovia Bank, National Association, as documentation
agent, LCPI, as administrative agent, and Merrill Lynch, Pierce Fenner & Smith,
Incorporated and Wachovia Capital Markets, LLC, as co-arrangers, have entered
into that Second Lien Credit Agreement dated as of the date hereof providing for
a term loan (as amended, restated, supplemented, modified, replaced or
refinanced from time to time, the “Second Lien Credit Agreement”);

     Pursuant to (i) that certain First Lien Guarantee and Collateral Agreement
dated as of the date hereof, certain current and future subsidiaries of the
Company have agreed or will agree to guarantee the First Lien Obligations (the
“First Lien Guarantee”) and (ii) that certain Second Lien Guarantee and
Collateral Agreement dated as of the date hereof, the Company and certain
current and future subsidiaries of the Company have agreed or will agree to
guarantee the Second Lien Obligations (the “Second Lien Guarantee”);

     The obligations of the Company under the First Lien Credit Agreement and
any Specified Hedge Agreement (as defined in the First Lien Credit Agreement)
and the obligations of the guarantors under the First Lien Guarantee will be
secured on a first priority basis by liens on substantially all the assets of
the Company and the guarantors (such current and future subsidiaries of the
Company providing a guarantee thereof, the “Guarantor Subsidiaries”),
respectively, pursuant to the terms of the First Lien Collateral Documents;

     The obligations of the Company under the Second Lien Credit Agreement and
the obligations of the Company and the Guarantor Subsidiaries under the Second
Lien Guarantee will be secured on a second priority basis by liens on
substantially all the assets of the Company

 



--------------------------------------------------------------------------------



 



and the Guarantor Subsidiaries, respectively, pursuant to the terms of the
Second Lien Collateral Documents;

     The First Lien Loan Documents and the Second Lien Loan Documents provide,
among other things, that the parties thereto shall set forth in this Agreement
their respective rights and remedies with respect to the Collateral; and

     In order to induce the First Lien Collateral Agent and the First Lien
Claimholders to consent to the Grantors incurring the Second Lien Obligations
and to induce the First Lien Claimholders to extend credit and other financial
accommodations and lend monies to or for the benefit of the Company or any other
Grantor, the Second Lien Collateral Agent on behalf of the Second Lien
Claimholders has agreed to the intercreditor and other provisions set forth in
this Agreement.

AGREEMENT

     In consideration of the foregoing, the mutual covenants and obligations
herein set forth and for other good and valuable consideration, the sufficiency
and receipt of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

     SECTION 1. Definitions.

     1.1. Defined Terms. As used in the Agreement, the following terms shall
have the following meanings:

     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, a Person shall be deemed to “control” or be “controlled by”
a Person if such Person possesses, directly or indirectly, power to direct or
cause the direction of the management or policies of such Person whether through
ownership of equity interests, by contract or otherwise.

     “Agreement” means this Intercreditor Agreement, as amended, restated,
renewed, extended, supplemented or otherwise modified from time to time.

     “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

     “Bankruptcy Law” means the Bankruptcy Code and any similar federal, state
or foreign law for the relief of debtors.

     “Business Day” means a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close.

     “Collateral” means all of the assets and property of any Grantor, whether
real, personal or mixed, constituting both First Lien Collateral and Second Lien
Collateral.

-2-



--------------------------------------------------------------------------------



 



     “Company” has the meaning assigned to that term in Preamble to this
Agreement.

     “Comparable Second Lien Collateral Document” means, in relation to any
Collateral subject to any Lien created under any First Lien Collateral Document,
the Second Lien Loan Document which creates a Lien on the same Collateral,
granted by the same Grantor.

     “DIP Financing” has the meaning assigned to that term in Section 6.1.

     “Discharge of First Lien Obligations” means, except to the extent otherwise
expressly provided in Section 5.5 (and subject to Section 6.5):

     (a) payment in full in cash of the principal of and interest (including
interest accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Indebtedness outstanding under the First Lien
Loan Documents and constituting First Lien Obligations;

     (b) payment in full in cash of all other First Lien Obligations that are
due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid;

     (c) termination or expiration of all commitments, if any, to extend credit
that would constitute First Lien Obligations; and

     (d) termination or cash collateralization (in an amount and manner
reasonably satisfactory to the First Lien Collateral Agent) of all letters of
credit issued under the First Lien Loan Documents and constituting First Lien
Obligations.

     “Disposition” has the meaning assigned to that term in Section 5.1(b).

     “First Lien Claimholders” means, at any relevant time, the holders of First
Lien Obligations at that time, including the First Lien Lenders and the agents
under the First Lien Loan Documents.

     “First Lien Collateral Agent” has the meaning assigned to that term in the
Preamble to this Agreement.

     “First Lien Collateral” means all of the assets and property of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted as security for any First Lien Obligations.

     “First Lien Collateral Documents” means the Security Documents (as defined
in the First Lien Credit Agreement) and any other agreement, document or
instrument pursuant to which a Lien is granted securing any First Lien
Obligations or under which rights or remedies with respect to such Liens are
governed.

-3-



--------------------------------------------------------------------------------



 



     “First Lien Credit Agreement” has the meaning assigned to that term in the
Recitals to this Agreement.

     “First Lien Guarantee” has the meaning assigned to that term in the
Recitals to this Agreement.

     “First Lien Lenders” means the “Lenders” under and as defined in the First
Lien Loan Documents.

     “First Lien Loan Documents” means the First Lien Credit Agreement and the
other Loan Documents (as defined in the First Lien Credit Agreement) and each of
the other agreements, documents and instruments providing for or evidencing any
other First Lien Obligation, and any other document or instrument executed or
delivered at any time in connection with any First Lien Obligations, including
any intercreditor or joinder agreement among holders of First Lien Obligations,
to the extent such are effective at the relevant time, in each case as each may
be amended, restated, supplemented, modified, renewed or extended from time to
time in accordance with the provisions of this Agreement.

     “First Lien Mortgages” means a collective reference to each mortgage, deed
of trust and other document or instrument under which any Lien on real property
owned or leased by any Grantor is granted to secure any First Lien Obligations
or under which rights or remedies with respect to any such Liens are governed.

     “First Lien Obligations” means, subject to the next sentence, all
Obligations outstanding under the First Lien Credit Agreement and the other
First Lien Loan Documents, including:

     (a) Specified Hedge Agreements; plus

     (b) other additional Obligations designated by the Company and the First
Lien Collateral Agent as “Obligations” under the First Lien Loan Documents.
“First Lien Obligations” shall include all interest accrued or accruing (or
which would, absent commencement of an Insolvency or Liquidation Proceeding,
accrue) after commencement of an Insolvency or Liquidation Proceeding in
accordance with the rate specified in the relevant First Lien Loan Document
whether or not the claim for such interest is allowed as a claim in such
Insolvency or Liquidation Proceeding.

     “First Lien Obligations Amount” has the meaning assigned to that term in
Section 5.1(e).

     “Governmental Authority” means any federal, state, municipal, national or
other government, governmental department, commission, board, bureau, court,
agency or instrumentality or political subdivision thereof or any entity or
officer exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.

-4-



--------------------------------------------------------------------------------



 



     “Grantors” means the Company, each of the Guarantor Subsidiaries and each
other Person that has or may from time to time hereafter execute and deliver a
First Lien Collateral Document or a Second Lien Collateral Document as a
“grantor” or “pledgor” (or the equivalent thereof).

     “Guarantor Subsidiaries” has the meaning set forth in the Recitals to this
Agreement.

     “Indebtedness” means and includes all Obligations that constitute
“Indebtedness” within the meaning of the First Lien Credit Agreement or the
Second Lien Credit Agreement, as applicable.

     “Insolvency or Liquidation Proceeding” means:

     (a) any voluntary or involuntary case or proceeding under the Bankruptcy
Code with respect to any Grantor;

     (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to a material portion of their respective assets;

     (c) any liquidation, dissolution, reorganization or winding up of any
Grantor whether voluntary or involuntary and whether or not involving insolvency
or bankruptcy; or

     (d) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Grantor.

     “LCPI” has the meaning assigned to that term in the Preamble to this
Agreement.

     “Lien” with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law (including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction).

     “New Agent” has the meaning assigned to that term in Section 5.5.

     “New First Lien Debt Notice” has the meaning assigned to that term in
Section 5.5.

     “Obligations” means all obligations of every nature of each Grantor from
time to time owed to any agent or trustee, the First Lien Claimholders, the
Second Lien Claimholders or any of them or their respective Affiliates under the
First Lien Loan Documents, the Second Lien Loan Documents or Specified Hedge
Agreements, whether for principal, interest or payments for early termination of
Specified Hedge Agreements, fees, expenses, indemnification or otherwise and all
guarantees of any of the foregoing.

-5-



--------------------------------------------------------------------------------



 



     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

     “Pledged Collateral” has the meaning set forth in Section 5.4.

     “Recovery” has the meaning set forth in Section 6.5.

     “Refinance” means, in respect of any Indebtedness, to refinance, extend,
renew, defease, amend, modify, supplement, restructure, replace, refund or
repay, or to issue other indebtedness, in exchange or replacement for, such
Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.

     “Second Lien Claimholders” means, at any relevant time, the holders of
Second Lien Obligations at that time, including the Second Lien Lenders and the
agents under the Second Lien Loan Documents.

     “Second Lien Collateral” means all of the assets and property of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted as security for any Second Lien Obligations.

     “Second Lien Collateral Agent” has the meaning assigned to that term in the
Preamble of this Agreement.

     “Second Lien Collateral Documents” means the Security Documents (as defined
in the Second Lien Credit Agreement) and any other agreement, document or
instrument pursuant to which a Lien is granted securing any Second Lien
Obligations or under which rights or remedies with respect to such Liens are
governed.

     “Second Lien Credit Agreement” has the meaning assigned to that term in the
Recitals to this Agreement.

     “Second Lien Guarantee” has the meaning assigned to that term in the
Recitals to this Agreement.

     “Second Lien Lenders” means the “Lenders” under and as defined in the
Second Lien Credit Agreement.

     “Second Lien Loan Documents” means the Second Lien Credit Agreement and the
other Loan Documents (as defined in the Second Lien Credit Agreement) and each
of the other agreements, documents and instruments providing for or evidencing
any other Second Lien Obligation, and any other document or instrument executed
or delivered at any time in connection with any Second Lien Obligations,
including any intercreditor or joinder agreement among holders of Second Lien
Obligations to the extent such are effective at the relevant time, in each case
as each may be amended, restated, supplemented, modified, renewed or extended
from time to time in accordance with the provisions of this Agreement.

     “Second Lien Mortgages” means a collective reference to each mortgage, deed
of trust and any other document or instrument under which any Lien on real
property owned or

-6-



--------------------------------------------------------------------------------



 



leased by any Grantor is granted to secure any Second Lien Obligations or under
which rights or remedies with respect to any such Liens are governed.

     “Second Lien Obligations” means all Obligations outstanding under the
Second Lien Credit Agreement and the other Second Lien Loan Documents, including
Specified Hedge Agreements (as defined in the Second Lien Credit Agreement) but
only to the extent a Qualified Counterparty (as defined in the Second Lien
Credit Agreement) thereunder is not a Qualified Counterparty under the First
Lien Credit Agreement. Second Lien Obligations shall include all interest
accrued or accruing (or which would, absent commencement of an Insolvency or
Liquidation Proceeding, accrue) after commencement of an Insolvency or
Liquidation Proceeding in accordance with the rate specified in the relevant
Second Lien Loan Document whether or not the claim for such interest is allowed
as a claim in such Insolvency or Liquidation Proceeding.

     “Second Lien Obligations Amount” has the meaning assigned to that term in
Section 5.1(e).

     “Standstill Period” has the meaning set forth in Section 3.1.

     “UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

     1.2. Terms Generally. The definitions of terms in this Agreement shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:

     (a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended;

     (b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;

     (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;

     (d) all references herein to Sections shall be construed to refer to
Sections of this Agreement; and

     (e) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

-7-



--------------------------------------------------------------------------------



 



     SECTION 2. Lien Priorities.

     2.1. Relative Priorities. Notwithstanding the date, time, method, manner or
order of grant, attachment or perfection of any Liens securing the Second Lien
Obligations granted on the Collateral or of any Liens securing the First Lien
Obligations granted on the Collateral and notwithstanding any provision of the
UCC, or any other applicable law or the Second Lien Loan Documents or any defect
or deficiencies in, or failure to perfect, the Liens securing the First Lien
Obligations or any other circumstance whatsoever, the Second Lien Collateral
Agent, on behalf of itself and the Second Lien Claimholders, hereby agrees that:

     (a) any Lien on the Collateral securing any First Lien Obligations now or
hereafter held by or on behalf of the First Lien Collateral Agent or any First
Lien Claimholders or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to any Lien on the
Collateral securing any Second Lien Obligations; and

     (b) any Lien on the Collateral securing any Second Lien Obligations now or
hereafter held by or on behalf of the Second Lien Collateral Agent, any Second
Lien Claimholders or any agent or trustee therefor regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be junior and subordinate in all respects to all Liens on the
Collateral securing any First Lien Obligations. All Liens on the Collateral
securing any First Lien Obligations shall be and remain senior in all respects
and prior to all Liens on the Collateral securing any Second Lien Obligations
for all purposes, whether or not such Liens securing any First Lien Obligations
are subordinated to any Lien securing any other obligation of the Company, any
other Grantor or any other Person.

     2.2. Prohibition on Contesting Liens. Each of the Second Lien Collateral
Agent, for itself and on behalf of each Second Lien Claimholder, and the First
Lien Collateral Agent, for itself and on behalf of each First Lien Claimholder,
agrees that it will not (and hereby waives any right to) contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the priority, validity or enforceability of a Lien held
by or on behalf of any of the First Lien Claimholders in the First Lien
Collateral or by or on behalf of any of the Second Lien Claimholders in the
Second Lien Collateral, as the case may be, or the provisions of this Agreement;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of the First Lien Collateral Agent or any First Lien Claimholder to
enforce this Agreement, including the provisions of this Agreement relating to
the priority of the Liens securing the First Lien Obligations as provided in
Sections 2.1 and 3.1.

     2.3. No New Liens. So long as the Discharge of First Lien Obligations has
not occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, the parties hereto
agree that the Company shall not, and shall not permit any other Grantor to:

     (a) grant or permit any additional Liens on any asset or property to secure
any Second Lien Obligation unless it has granted or concurrently grants a Lien
on such asset or property to secure the First Lien Obligations; or

     (b) grant or permit any additional Liens on any asset or property to secure
any First Lien Obligations unless it has granted or concurrently grants a Lien
on such asset or

-8-



--------------------------------------------------------------------------------



 



property to secure the Second Lien Obligations. To the extent that the foregoing
provisions are not complied with for any reason, without limiting any other
rights and remedies available to the First Lien Collateral Agent and/or the
First Lien Claimholders, the Second Lien Collateral Agent, on behalf of Second
Lien Claimholders, agrees that any amounts received by or distributed to any of
them pursuant to or as a result of Liens granted in contravention of this
Section 2.3 shall be subject to Section 4.2.

     2.4. Similar Liens and Agreements. The parties hereto agree that it is
their intention that the First Lien Collateral and the Second Lien Collateral be
identical. In furtherance of the foregoing and of Section 8.9, the parties
hereto agree, subject to the other provisions of this Agreement:

     (a) upon request by the First Lien Collateral Agent or the Second Lien
Collateral Agent, to cooperate in good faith (and to direct their counsel to
cooperate in good faith) from time to time in order to determine the specific
items included in the First Lien Collateral and the Second Lien Collateral and
the steps taken to perfect their respective Liens thereon and the identity of
the respective parties obligated under the First Lien Loan Documents and the
Second Lien Loan Documents; and

     (b) that the documents and agreements creating or evidencing the First Lien
Collateral and the Second Lien Collateral and guarantees for the First Lien
Obligations and the Second Lien Obligations, subject to Section 5.3(d), shall be
in all material respects the same forms of documents other than with respect to
the first lien and the second lien nature of the Obligations thereunder.

     SECTION 3. Enforcement.

     3.1. Exercise of Remedies.

     (a) Until the Discharge of First Lien Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, the Second Lien Collateral Agent and the
Second Lien Claimholders:

     (1) will not exercise or seek to exercise any rights or remedies with
respect to any Collateral (including the exercise of any right of setoff or any
right under any lockbox agreement, account control agreement or similar
agreement or arrangement to which the Second Lien Collateral Agent or any Second
Lien Claimholder is a party) or institute any action or proceeding with respect
to such rights or remedies (including any action of foreclosure); provided,
however, that subject to clause (c) below, the Second Lien Collateral Agent may
exercise any or all such rights or remedies after the passage of a period of at
least 180 days has elapsed since the later of: (i) the date on which the Second
Lien Collateral Agent declared the existence of any Event of Default under any
Second Lien Loan Documents and demanded the repayment of all the principal
amount of any Second Lien Obligations; and (ii) the date on which the First Lien
Collateral Agent received notice from the Second Lien Collateral Agent of such
declarations of an Event of Default, (the “Standstill Period”); provided,
further, however, that notwithstanding anything herein to the contrary, in no
event shall the Second Lien

-9-



--------------------------------------------------------------------------------



 



Collateral Agent or any Second Lien Claimholder exercise any rights or remedies
with respect to the Collateral if, notwithstanding the expiration of the
Standstill Period, the First Lien Collateral Agent or First Lien Claimholders
shall have commenced and be diligently pursuing the exercise of their rights or
remedies with respect to all or any material portion of the Collateral (prompt
notice of such exercise to be given to the Second Lien Collateral Agent);

     (2) will not contest, protest or object to any foreclosure proceeding or
action brought by the First Lien Collateral Agent or any First Lien Claimholder
or any other exercise by the First Lien Collateral Agent or any First Lien
Claimholder of any rights and remedies relating to the Collateral under the
First Lien Loan Documents or otherwise; and

     (3) subject to their rights under clause (a)(1) above, will not object to
the forbearance by the First Lien Collateral Agent or the First Lien
Claimholders from bringing or pursuing any foreclosure proceeding or action or
any other exercise of any rights or remedies relating to the Collateral, in each
case so long as the Liens granted to secure the Second Lien Obligations of the
Second Lien Claimholders attach to the proceeds thereof subject to the relative
priorities described in Section 2.

     (b) Until the Discharge of First Lien Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, subject to Section 3.1(a)(1), the First Lien
Collateral Agent and the First Lien Claimholders shall have the exclusive right
to enforce rights, exercise remedies (including set off and the right to credit
bid their debt) and make determinations regarding the release, disposition, or
restrictions with respect to the Collateral, in each case, in accordance with
the First Lien Credit Documents and applicable law without any consultation with
or the consent of the Second Lien Collateral Agent or any Second Lien
Claimholder. The First Lien Collateral Agent shall provide at least five
(5) days notice to the Second Lien Collateral Agent of its intent to exercise
and enforce its rights or remedies with respect to the Collateral. In exercising
rights and remedies with respect to the Collateral, the First Lien Collateral
Agent and the First Lien Claimholders may enforce the provisions of the First
Lien Loan Documents and exercise remedies thereunder, all in such order and in
such manner as they may determine in the exercise of their sole discretion, in
each case, in accordance with the First Lien Credit Documents and applicable
law. Such exercise and enforcement shall include the rights of an agent
appointed by them to sell or otherwise dispose of Collateral upon foreclosure,
to incur expenses in connection with such sale or disposition, and to exercise
all the rights and remedies of a secured creditor under the UCC and of a secured
creditor under Bankruptcy Laws of any applicable jurisdiction, in each case, in
accordance with the First Lien Credit Documents and applicable law.

     (c) Notwithstanding the foregoing, the First Lien Collateral Agent and the
First Lien Claimholders agree that the Second Lien Collateral Agent and any
Second Lien Claimholder may:

     (1) file a claim or statement of interest with respect to the Second Lien
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor;

-10-



--------------------------------------------------------------------------------



 



     (2) take any action (not adverse to the priority status of the Liens on the
Collateral securing the First Lien Obligations, or the rights of any First Lien
Collateral Agent or the First Lien Claimholders to exercise remedies in respect
thereof) in order to create, perfect, preserve or protect its Lien on the
Collateral;

     (3) file any necessary responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Second
Lien Claimholders, including any claims secured by the Collateral, if any, in
each case in accordance with the terms of this Agreement;

     (4) vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the Second Lien Obligations
and the Collateral; and

     (5) exercise any of its rights or remedies with respect to the Collateral
after the termination of the Standstill Period to the extent permitted by
Section 3.1(a)(1).

     The Second Lien Collateral Agent, on behalf of itself and the Second Lien
Claimholders, agrees that it will not take or receive any Collateral or any
proceeds of Collateral in connection with the exercise of any right or remedy
(including set-off) with respect to any Collateral in its capacity as a
creditor, unless and until the Discharge of First Lien Obligations has occurred,
except as expressly provided in Section 3.1(a)(1). Without limiting the
generality of the foregoing, unless and until the Discharge of First Lien
Obligations has occurred, except as expressly provided in Sections 3.1(a),
6.3(b) and this Section 3.1(c), the sole right of the Second Lien Collateral
Agent and the Second Lien Claimholders with respect to the Collateral is to hold
a Lien on the Collateral pursuant to the Second Lien Collateral Documents for
the period and to the extent granted therein and to receive a share of the
proceeds thereof, if any, after the Discharge of First Lien Obligations has
occurred.

     (d) Subject to Sections 3.1(a) and (c) and Section 6.3(b):

     (1) the Second Lien Collateral Agent, for itself and on behalf of the
Second Lien Claimholders, agrees that the Second Lien Collateral Agent and the
Second Lien Claimholders will not take any action that would hinder any exercise
of remedies under the First Lien Loan Documents or is otherwise prohibited
hereunder, including any sale, lease, exchange, transfer or other disposition of
the Collateral, whether by foreclosure or otherwise;

     (2) the Second Lien Collateral Agent, for itself and on behalf of the
Second Lien Claimholders, hereby waives any and all rights it or the Second Lien
Claimholders may have as a junior lien creditor or otherwise to object to the
manner in which the First Lien Collateral Agent or the First Lien Claimholders
seek to enforce or collect the First Lien Obligations or the Liens securing the
First Lien Obligations granted in any of the First Lien Collateral undertaken in
accordance with this Agreement, regardless of whether any action or failure to
act by or on behalf of the First Lien

-11-



--------------------------------------------------------------------------------



 



Collateral Agent or First Lien Claimholders is adverse to the interest of the
Second Lien Claimholders; and

     (3) the Second Lien Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in the Second Lien Collateral
Documents or any other Second Lien Document (other than this Agreement) shall be
deemed to restrict in any way the rights and remedies of the First Lien
Collateral Agent or the First Lien Claimholders with respect to the Collateral
as set forth in this Agreement and the First Lien Credit Documents.

     (e) Except as specifically set forth in Sections 3.1(a) and (d), the Second
Lien Collateral Agent and the Second Lien Claimholders may exercise rights and
remedies as unsecured creditors against the Company or any other Grantor that
has guaranteed or granted Liens to secure the Second Lien Obligations in
accordance with the terms of the Second Lien Loan Documents and applicable law;
provided that in the event that any Second Lien Claimholder becomes a judgment
Lien creditor in respect of Collateral as a result of its enforcement of its
rights as an unsecured creditor with respect to the Second Lien Obligations,
such judgment Lien shall be subject to the terms of this Agreement for all
purposes (including in relation to the First Lien Obligations) as the other
Liens securing the Second Lien Obligations are subject to this Agreement.

     (f) Except as specifically set forth in Sections 3.1(a) and (d), nothing in
this Agreement shall prohibit the receipt by the Second Lien Collateral Agent or
any Second Lien Claimholders of the required payments of interest, principal and
other amounts owed in respect of the Second Lien Obligations so long as such
receipt is not the direct or indirect result of the exercise by the Second Lien
Collateral Agent or any Second Lien Claimholders of rights or remedies as a
secured creditor (including set off) or enforcement in contravention of this
Agreement of any Lien held by any of them. Nothing in this Agreement impairs or
otherwise adversely affects any rights or remedies the First Lien Collateral
Agent or the First Lien Claimholders may have with respect to the First Lien
Collateral.

     SECTION 4. Payments.

     4.1. Application of Proceeds. So long as the Discharge of First Lien
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Company or any other Grantor,
Collateral or proceeds thereof received in connection with the sale or other
disposition of, or collection on, such Collateral upon the exercise of remedies
by the First Lien Collateral Agent or First Lien Claimholders, shall be applied
by the First Lien Collateral Agent to the First Lien Obligations in such order
as specified in the relevant First Lien Loan Documents. Upon the Discharge of
First Lien Obligations, the First Lien Collateral Agent shall deliver to the
Second Lien Collateral Agent or the Grantors, as applicable, any Collateral and
proceeds of Collateral held by it in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct to be applied by the Second Lien Collateral Agent to the Second Lien
Obligations in such order as specified in the Second Lien Collateral Documents.

-12-



--------------------------------------------------------------------------------



 



     4.2. Payments Over. So long as the Discharge of First Lien Obligations has
not occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, any Collateral or
proceeds thereof (including assets or proceeds subject to Liens referred to in
the final sentence of Section 2.3) received by the Second Lien Collateral Agent
or any Second Lien Claimholders in connection with the exercise of any right or
remedy (including set off) relating to the Collateral in contravention of this
Agreement shall be segregated and held in trust and forthwith paid over to the
First Lien Collateral Agent for the benefit of the First Lien Claimholders in
the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. The First Lien Collateral Agent is
hereby authorized to make any such endorsements as agent for the Second Lien
Collateral Agent or any such Second Lien Claimholders. This authorization is
coupled with an interest and is irrevocable until the Discharge of First Lien
Obligations.

     SECTION 5. Other Agreements.

     5.1. Releases. (a) If in connection with the exercise of the First Lien
Collateral Agent’s rights and remedies in respect of the Collateral provided for
in Section 3.1, the First Lien Collateral Agent, for itself or on behalf of any
of the First Lien Claimholders, releases any of its Liens on any part of the
Collateral or releases any Guarantor Subsidiary from its obligations under its
guarantee of the First Lien Obligations, then the Liens, if any, of the Second
Lien Collateral Agent, for itself or for the benefit of the Second Lien
Claimholders, on such Collateral, and the obligations of such Guarantor
Subsidiary under its guarantee of the Second Lien Obligations, shall be
automatically, unconditionally and simultaneously released. The Second Lien
Collateral Agent, for itself or on behalf of any such Second Lien Claimholders,
promptly shall execute and deliver to the First Lien Collateral Agent or the
applicable Grantor such termination statements, releases and other documents as
the First Lien Collateral Agent or the applicable Grantor may request to
effectively confirm such release.

     (b) If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral (collectively, a “Disposition”) permitted under
the terms of both the First Lien Loan Documents and the Second Lien Loan
Documents (other than in connection with the exercise of the First Lien
Collateral Agent’s rights and remedies in respect of the Collateral provided for
in Section 3.1), the First Lien Collateral Agent, for itself or on behalf of any
of the First Lien Claimholders, releases any of its Liens on any part of the
Collateral, or releases any Guarantor Subsidiary from its obligations under its
guarantee of the First Lien Obligations, in each case other than (A) in
connection with the Discharge of First Lien Obligations and (B) after the
occurrence and during the continuance of any Event of Default under the Second
Lien Credit Agreement, then the Liens, if any, of the Second Lien Collateral
Agent, for itself or for the benefit of the Second Lien Claimholders, on such
Collateral, and the obligations of such Guarantor Subsidiary under its guarantee
of the Second Lien Obligations, shall be automatically, unconditionally and
simultaneously released. The Second Lien Collateral Agent, for itself or on
behalf of any such Second Lien Claimholders, promptly shall execute and deliver
to the First Lien Collateral Agent or the applicable Grantor such termination
statements, releases and other documents as the First Lien Collateral Agent or
such Grantor may request to effectively confirm such release.

-13-



--------------------------------------------------------------------------------



 



     (c) Until the Discharge of First Lien Obligations occurs, the Second Lien
Collateral Agent, for itself and on behalf of the Second Lien Claimholders,
hereby irrevocably constitutes and appoints the First Lien Collateral Agent and
any officer or agent of the First Lien Collateral Agent, with full power of
substitution, as its true and lawful attorney in fact with full irrevocable
power and authority in the place and stead of the Second Lien Collateral Agent
or such holder or in the First Lien Collateral Agent’s own name, from time to
time in the First Lien Collateral Agent’s discretion, for the purpose of
carrying out the terms of this Section 5.1, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary to accomplish the purposes of this Section 5.1, including any
endorsements or other instruments of transfer or release.

     (d) Until the Discharge of First Lien Obligations occurs, to the extent
that the First Lien Collateral Agent or the First Lien Claimholders (i) have
released any Lien on Collateral or any Guarantor Subsidiary from its obligation
under its guarantee and any such Liens or guarantee are later reinstated in each
case, in accordance with the First Lien Credit Documents or (ii) obtain any new
Liens or additional guarantees from any Guarantor Subsidiary in accordance with
the First Lien Credit Documents, then the Second Lien Collateral Agent, for
itself and for the Second Lien Claimholders, shall be granted a Lien on any such
Collateral, subject to the lien subordination provisions of this Agreement, and
an additional guarantee, as the case may be.

     (e) In the event that the principal amount of funded First Lien
Obligations, plus the aggregate face amount of letters of credit, if any, issued
under the First Lien Credit Agreement and not reimbursed, plus the aggregate
principal amount of unfunded commitments under the First Lien Credit Agreement
(collectively, the “First Lien Obligations Amount”), at any date of
determination no longer constitute at least 20% of the sum of (i) the First Lien
Obligations Amount and (ii) the principal amount of funded Second Lien
Obligations (collectively, the “Second Lien Obligations Amount”), then any
agreement provided for in Section 5.1(a) above (except for releases given in
connection with a Disposition permitted under the First Lien Loan Documents and
the Second Lien Loan Documents) shall require the consent of First Lien
Claimholders and Second Lien Claimholders representing in the aggregate more
than 50% of the sum of (i) the First Lien Obligations Amount and (ii) the Second
Lien Obligations Amount.

     5.2. Insurance. Unless and until the Discharge of First Lien Obligations
has occurred, the First Lien Collateral Agent and the First Lien Claimholders
shall have the sole and exclusive right, subject to the rights of the Grantors
under the First Lien Loan Documents, to adjust settlement for any insurance
policy covering the Collateral in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding (or any deed
in lieu of condemnation) affecting the Collateral. Unless and until the
Discharge of First Lien Obligations has occurred, and subject to the rights of
the Grantors under the First Lien Loan Documents, all proceeds of any such
policy and any such award (or any payments with respect to a deed in lieu of
condemnation) if in respect to the Collateral shall be paid to the First Lien
Collateral Agent for the benefit of the First Lien Claimholders pursuant to the
terms of the First Lien Loan Documents (including for purposes of cash
collateralization of letters of credit) and thereafter, to the extent no First
Lien Obligations are outstanding, and subject to the rights of the Grantors
under the Second Lien Loan Documents, to the Second Lien Collateral Agent for
the

-14-



--------------------------------------------------------------------------------



 



benefit of the Second Lien Claimholders to the extent required under the Second
Lien Collateral Documents and then, to the extent no Second Lien Obligations are
outstanding, to the owner of the subject property, such other Person as may be
entitled thereto or as a court of competent jurisdiction may otherwise direct.
Until the Discharge of First Lien Obligations has occurred, if the Second Lien
Collateral Agent or any Second Lien Claimholders shall, at any time, receive any
proceeds of any such insurance policy or any such award or payment in
contravention of this Agreement, it shall pay such proceeds over to the First
Lien Collateral Agent in accordance with the terms of Section 4.2.

     5.3. Amendments to First Lien Loan Documents and Second Lien Loan
Documents. (a) The First Lien Loan Documents may be amended, supplemented or
otherwise modified in accordance with their terms and the First Lien Credit
Agreement may be Refinanced, in each case, without notice to, or the consent of
the Second Lien Collateral Agent or the Second Lien Claimholders, all without
affecting the lien subordination or other provisions of this Agreement;
provided, however, that the holders of such Refinancing debt bind themselves or
an agent acting on their behalf binds them in a writing addressed to the Second
Lien Collateral Agent and the Second Lien Claimholders to the terms of this
Agreement and any such amendment, supplement, modification or Refinancing shall
not, without the consent of the Second Lien Collateral Agent:

     (1) increase the “Applicable Margin” or similar component of the interest
rate by more than 1.5% per annum (excluding increases (A) resulting from
application of the pricing grid set forth in the First Lien Credit Agreement as
in effect on the date hereof or (B) resulting from the accrual of interest at
the default rate);

     (2) extend the scheduled maturity of the First Lien Credit Agreement or any
Refinancing thereof beyond the scheduled maturity of the Second Lien Credit
Agreement or any Refinancing thereof;

     (3) modify (or have the effect of a modification of) the mandatory
prepayment provisions of the First Lien Credit Agreement in a manner adverse to
the lenders under the Second Lien Credit Agreement; or

     (4) contravene the provisions of this Agreement.

     (b) Without the prior written consent of the First Lien Collateral Agent,
no Second Lien Loan Document may be amended, supplemented or otherwise modified
or entered into to the extent such amendment, supplement or modification, or the
terms of any new Second Lien Loan Document, would:

     (1) increase the “Applicable Margin” or similar component of the interest
rate by more than 2% per annum (excluding increases resulting from the accrual
of interest at the default rate);

     (2) change (to earlier dates) any dates upon which payments of principal or
interest are due thereon;

-15-



--------------------------------------------------------------------------------



 



     (3) change any default or Event of Default thereunder in a manner adverse
to the First Lien Collateral Agent, the First Lien Lenders, the Company or any
other Grantor;

     (4) change the redemption, prepayment or defeasance provisions thereof;

     (5) change any collateral therefor (other than to release such collateral
or in compliance with Section 2.3(a));

     (6) increase the obligations of the Company or any other Grantor thereunder
or confer any additional rights on the Second Lien Lenders which would be
adverse to the First Lien Lenders; or

     (7) contravene the provisions of this Agreement.

     Subject to the provisions of this subsection (b), the Second Lien Credit
Agreement may be Refinanced to the extent the terms and conditions of such
Refinancing debt are no less favorable in the aggregate to the loan parties and
to the First Lien Lenders or the other First Lien Obligations than the terms and
conditions of the Second Lien Loan Documents (as determined in the opinion of
the First Lien Collateral Agent, the outstanding aggregate principal amount of
the Second Lien Credit Agreement is not increased, the average life to maturity
thereof is greater than or equal to that of the Second Lien Credit Agreement and
the holders of such Refinancing debt bind themselves or an agent acting on their
behalf binds them in a writing addressed to the First Lien Collateral Agent and
the First Lien Claimholders to the terms of this Agreement.

     (c) The Company agrees that each Second Lien Collateral Document shall
include the following language (or language to similar effect approved by the
First Lien Collateral Agent):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Administrative Agent pursuant to this Agreement and the exercise
of any right or remedy by the Administrative Agent hereunder are subject to the
provisions of the Intercreditor Agreement, dated as of June 10, 2005 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”, among the Borrower, Lehman Commercial Paper Inc., as
First Lien Collateral Agent, and Lehman Commercial Paper Inc., as Second Lien
Collateral Agent, and certain other persons party or that may become party
thereto from time to time. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control with respect to any exercise of a right or
remedy. Without limiting the generality of the foregoing, and notwithstanding
anything herein to the contrary, all rights and remedies of the Administrative
Agent

-16-



--------------------------------------------------------------------------------



 



(and the Secured Parties) shall be subject to the terms of the Intercreditor
Agreement, and until the First Lien Obligations (as defined in the Intercreditor
Agreement) have been Fully Satisfied (as such term is defined in the First Lien
Guarantee and Collateral Agreement), (i) no Grantor shall be required hereunder
to take any action that is inconsistent with such Grantor’s obligations under
the First Lien Loan Documents and (ii) any obligation of any Grantor hereunder
with respect to the delivery or control of any Collateral, the notation of any
lien on any certificate of title, bill of lading or other Document, the giving
of any notice to any bailee or other Person, the provision of voting rights or
the obtaining of any consent of any Person shall be deemed to be satisfied if
the Grantor complies with the requirements of the similar provision of the
applicable First Lien Loan Document. Until the First Lien Obligations (as
defined in the Intercreditor Agreement) have been Fully Satisfied (as such term
is defined in the First Lien Guarantee and Collateral Agreement), the
Administrative Agent may not require any Grantor to take any action with respect
to the creation, perfection or priority of its security interest, whether
pursuant to the express terms hereof or pursuant to the further assurances
provisions hereof, unless the First Lien Agent shall have required such Grantor
to take similar action, and delivery of any Collateral to the First Lien Agent
pursuant to the First Lien Loan Documents shall satisfy any delivery requirement
hereunder.”

In addition, the Company, the Second Lien Collateral Agent and the Second Lien
Creditors agree that each Second Lien Mortgage covering any Collateral shall
contain such other language as the First Lien Collateral Agent may reasonably
request to reflect the subordination of such Second Lien Mortgage to the First
Lien Collateral Document covering such Collateral.

     (d) In the event any First Lien Collateral Agent or the First Lien
Claimholders and the relevant Grantor enter into any amendment, waiver or
consent in respect of any of the First Lien Collateral Documents for the purpose
of adding to, or deleting from, or waiving or consenting to any departures from
any provisions of, any First Lien Collateral Document or changing in any manner
the rights of the First Lien Collateral Agent, such First Lien Claimholders, the
Company or any other Grantor thereunder, then such amendment, waiver or consent
shall apply automatically to any comparable provision of the Comparable Second
Lien Collateral Document without the consent of the Second Lien Collateral Agent
or the Second Lien Claimholders and without any action by the Second Lien
Collateral Agent, the Company or any other Grantor, provided, that:

     (1) no such amendment, waiver or consent shall have the effect of:

     (A) removing assets subject to the Lien of the Second Lien Collateral
Documents, except to the extent that a release of such Lien is permitted or
required by Section 5.1;

-17-



--------------------------------------------------------------------------------



 



     (B) imposing duties on the Second Lien Collateral Agent without its
consent;

     (C) permitting other Liens on the Collateral not permitted under the terms
of the Second Lien Loan Documents or Section 6; or

     (D) being prejudicial to the interests of the Second Lien Claimholders to a
greater extent than the First Lien Claimholders (other than by virtue of their
relative priorities and rights and obligations hereunder); and

     (2) notice of such amendment, waiver or consent shall have been given to
the Second Lien Collateral Agent within ten Business Days after the effective
date of such amendment, waiver or consent.

     5.4. Bailee for Perfection. (a) The First Lien Collateral Agent agrees to
hold that part of the Collateral that is in its possession or control (or in the
possession or control of its agents or bailees) to the extent that possession or
control thereof is taken to perfect a Lien thereon under the UCC (such
Collateral being the “Pledged Collateral”) as collateral agent for the First
Lien Claimholders and as bailee for the Second Lien Collateral Agent (such
bailment being intended, among other things, to satisfy the requirements of
Sections 8-301(a)(2) and 9-313(c) of the UCC) and any assignee solely for the
purpose of perfecting the security interest granted under the First Lien Loan
Documents and the Second Lien Loan Documents, respectively, subject to the terms
and conditions of this Section 5.4.

     (b) The First Lien Collateral Agent shall have no obligation whatsoever to
the First Lien Claimholders, the Second Lien Collateral Agent or any Second Lien
Claimholder to ensure that the Pledged Collateral is genuine or owned by any of
the Grantors or to preserve rights or benefits of any Person except as expressly
set forth in this Section 5.4. The duties or responsibilities of the First Lien
Collateral Agent under this Section 5.4 shall be limited solely to holding the
Pledged Collateral as bailee in accordance with this Section 5.4 and delivering
the Pledged Collateral upon a Discharge of First Lien Obligations as provided in
paragraph (d) below.

     (c) The First Lien Collateral Agent acting pursuant to this Section 5.4
shall not have by reason of the First Lien Collateral Documents, the Second Lien
Collateral Documents, this Agreement or any other document a fiduciary
relationship in respect of the First Lien Claimholders, the Second Lien
Collateral Agent or any Second Lien Claimholder.

     (d) Upon the Discharge of First Lien Obligations under the First Lien Loan
Documents to which the First Lien Collateral Agent is a party, the First Lien
Collateral Agent shall deliver the remaining Pledged Collateral (if any)
together with any necessary endorsements, first, to the Second Lien Collateral
Agent to the extent Second Lien Obligations remain outstanding, and second, to
the Company to the extent no First Lien Obligations or Second Lien Obligations
remain outstanding (in each case, so as to allow such Person to obtain
possession or control of such Pledged Collateral). The First Lien Collateral
Agent further agrees to take all other action reasonably requested by the Second
Lien Collateral Agent in connection with the

-18-



--------------------------------------------------------------------------------



 



Second Lien Collateral Agent obtaining a first priority interest in the
Collateral or as a court of competent jurisdiction may otherwise direct.

     5.5. When Discharge of First Lien Obligations Deemed to Not Have Occurred.
If, at any time after the Discharge of First Lien Obligations has occurred, the
Company thereafter enters into any Refinancing of any First Lien Loan Document
evidencing a First Lien Obligation which Refinancing is permitted by the Second
Lien Loan Documents or hereunder, then such Discharge of First Lien Obligations
shall automatically be deemed not to have occurred for all purposes of this
Agreement (other than with respect to any actions taken as a result of the
occurrence of such first Discharge of First Lien Obligations), and, from and
after the date on which the New First Lien Debt Notice (as defined below) is
delivered to the Second Lien Collateral Agent in accordance with the next
sentence, the obligations under such Refinancing of the First Lien Loan Document
shall automatically be treated as First Lien Obligations for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of Collateral set forth herein, and the First Lien Collateral Agent
under such First Lien Loan Documents shall be the First Lien Collateral Agent
for all purposes of this Agreement. Upon receipt of a notice (the “New First
Lien Debt Notice”) stating that the Company has entered into a new First Lien
Loan Document (which notice shall include the identity of the new first lien
collateral agent, such agent, the “New Agent”), the Second Lien Collateral Agent
shall promptly (a) enter into such documents and agreements (including
amendments or supplements to this Agreement) as the Company or such New Agent
shall reasonably request in order to provide to the New Agent the rights
contemplated hereby, in each case consistent in all material respects with the
terms of this Agreement and (b) deliver to the New Agent any Pledged Collateral
held by it together with any necessary endorsements (or otherwise allow the New
Agent to obtain control of such Pledged Collateral). The New Agent shall agree
in a writing addressed to the Second Lien Collateral Agent and the Second Lien
Claimholders to be bound by the terms of this Agreement. If the new First Lien
Obligations under the new First Lien Loan Documents are secured by assets of the
Grantors constituting Collateral that do not also secure the Second Lien
Obligations, then the Second Lien Obligations shall be secured at such time by a
second priority Lien on such assets to the same extent provided in the Second
Lien Collateral Documents and this Agreement.

     5.6. Purchase Right. Without prejudice to the enforcement of the First Lien
Claimholders remedies, the First Lien Claimholders agree at any time following
an acceleration of the First Lien Obligations in accordance with the terms of
the First Lien Credit Agreement, the First Lien Claimholders will offer the
Second Lien Claimholders the option to purchase the entire aggregate amount of
outstanding First Lien Obligations (including unfunded commitments under the
First Lien Credit Agreement) at par (without regard to any prepayment penalty or
premium), without warranty or representation or recourse, on a pro rata basis
across First Lien Claimholders. The Second Lien Claimholders shall irrevocably
accept or reject such offer within ten (10) Business Days of the receipt thereof
and the parties shall endeavor to close promptly thereafter. If the Second Lien
Claimholders accept such offer, it shall be exercised pursuant to documentation
mutually acceptable to each of the First Lien Collateral Agent and the Second
Lien Collateral Agent. If the Second Lien Claimholders reject such offer (or do
not so irrevocably accept such offer within the required timeframe), the First
Lien Claimholders shall have no further obligations pursuant to this Section 5.6
and may take any further actions in their sole discretion in accordance with the
First Lien Loan Documents and this Agreement.

-19-



--------------------------------------------------------------------------------



 



     SECTION 6. Insolvency or Liquidation Proceedings.

     6.1. Finance and Sale Issues. Until the Discharge of First Lien Obligations
has occurred, if the Company or any other Grantor shall be subject to any
Insolvency or Liquidation Proceeding and the First Lien Collateral Agent shall
desire to permit the use of “Cash Collateral” (as such term is defined in
Section 363(a) of the Bankruptcy Code), on which the First Lien Collateral Agent
or any other creditor has a Lien or to permit the Company or any other Grantor
to obtain financing, whether from the First Lien Claimholders or any other
Person under Section 364 of the Bankruptcy Code or any similar Bankruptcy Law
(“DIP Financing”), then the Second Lien Collateral Agent, on behalf of itself
and the Second Lien Claimholders, agrees that it will raise no objection to such
Cash Collateral use or DIP Financing and to the extent the Liens securing the
First Lien Obligations are subordinated to or pari passu with such DIP
Financing, the Second Lien Collateral Agent will subordinate its Liens in the
Collateral to the Liens securing such DIP Financing (and all Obligations
relating thereto) and will not request adequate protection or any other relief
in connection therewith (except, as expressly agreed by the First Lien
Collateral Agent or to the extent permitted by Section 6.3); provided that, the
use of Cash Collateral and the DIP Financing do not modify the terms of this
Agreement and that the foregoing shall not prevent the Second Lien Claimholders
from (i) objecting to any provision in any DIP Financing relating to any
provision or content of a plan of reorganization or (ii) proposing any other DIP
Financing to the Company in any Insolvency or Liquidation Proceeding; provided,
further that the Second Lien Collateral Agent and the Second Lien Claimholders
retain the right to object to any ancillary agreements or arrangements regarding
Cash Collateral use or the DIP Financing that are materially prejudicial to
their interests. The Second Lien Collateral Agent on behalf of the Second Lien
Claimholders, agrees that it will raise no objection or oppose a motion to sell
or otherwise dispose of any Collateral free and clear of its Liens or other
claims under Section 363 of the Bankruptcy Code if the requisite First Lien
Claimholders have consented to such sale or disposition of such assets, and such
motion does not impair the rights of the Second Lien Claimholders under Section
363(k) of the Bankruptcy Code.

     6.2. Relief from the Automatic Stay. Until the Discharge of First Lien
Obligations has occurred, the Second Lien Collateral Agent, on behalf of itself
and the Second Lien Claimholders, agrees that none of them shall seek (or
support any other Person seeking) relief from the automatic stay or any other
stay in any Insolvency or Liquidation Proceeding in respect of the Collateral,
without the prior written consent of the First Lien Collateral Agent, unless a
motion for adequate protection permitted under Section 6.3 has been denied by
the Bankruptcy Court.

     6.3. Adequate Protection.

     (a) The Second Lien Collateral Agent, on behalf of itself and the Second
Lien Claimholders, agrees that none of them shall contest (or support any other
Person contesting):

     (1) any request by the First Lien Collateral Agent or the First Lien
Claimholders for adequate protection; or

-20-



--------------------------------------------------------------------------------



 



     (2) any objection by the First Lien Collateral Agent or the First Lien
Claimholders to any motion, relief, action or proceeding based on the First Lien
Collateral Agent or the First Lien Claimholders claiming a lack of adequate
protection.

     (b) Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency or Liquidation Proceeding:

     (1) if the First Lien Claimholders (or any subset thereof) are granted
adequate protection in the form of additional collateral in connection with any
Cash Collateral use or DIP Financing, then the Second Lien Collateral Agent, on
behalf of itself or any of the Second Lien Claimholders, may seek or request
adequate protection in the form of a Lien on such additional collateral, which
Lien will be subordinated to the Liens securing the First Lien Obligations and
such Cash Collateral use or DIP Financing (and all Obligations relating thereto)
on the same basis as the other Liens securing the Second Lien Obligations are so
subordinated to the First Lien Obligations under this Agreement; and

     (2) in the event the Second Lien Collateral Agent, on behalf of itself or
any of the Second Lien Claimholders, seeks or requests adequate protection in
respect of Second Lien Obligations and such adequate protection is granted in
the form of additional collateral, then the Second Lien Collateral Agent, on
behalf of itself or any of the Second Lien Claimholders, agrees that the First
Lien Collateral Agent shall also be granted a senior Lien on such additional
collateral as security for the First Lien Obligations and for any Cash
Collateral use or DIP Financing provided by the First Lien Claimholders and that
any Lien on such additional collateral securing the Second Lien Obligations
shall be subordinated to the Lien on such collateral securing the First Lien
Obligations and any such DIP Financing provided by the First Lien Claimholders
(and all Obligations relating thereto) and to any other Liens granted to the
First Lien Claimholders as adequate protection on the same basis as the other
Liens securing the Second Lien Obligations are so subordinated to such First
Lien Obligations under this Agreement. Except as otherwise expressly set forth
in Section 6.1 or in connection with the exercise of remedies with respect to
the Collateral, nothing herein shall limit the rights of the Second Lien
Collateral Agent or the Second Lien Claimholders from seeking adequate
protection with respect to their interests in the Collateral in any Insolvency
or Liquidation Proceeding (including adequate protection in the form of a cash
payment, periodic cash payments, cash payments of interest or otherwise).

     6.4. No Waiver. Subject to Sections 3.1(a) and (d), nothing contained
herein shall prohibit or in any way limit the First Lien Collateral Agent or any
First Lien Claimholder from objecting in any Insolvency or Liquidation
Proceeding or otherwise to any action taken by the Second Lien Collateral Agent
or any of the Second Lien Claimholders, including the seeking by the Second Lien
Collateral Agent or any Second Lien Claimholders of adequate protection or the
asserting by the Second Lien Collateral Agent or any Second Lien Claimholders of
any of its rights and remedies under the Second Lien Loan Documents or
otherwise.

     6.5. Avoidance Issues. If any First Lien Claimholder is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of

-21-



--------------------------------------------------------------------------------



 



the Company or any other Grantor any amount paid in respect of First Lien
Obligations (a “Recovery”), then such First Lien Claimholders shall be entitled
to a reinstatement of First Lien Obligations with respect to all such recovered
amounts. If this Agreement shall have been terminated prior to such Recovery,
this Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto from such date of reinstatement.

     6.6. Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed pursuant to a plan of
reorganization or similar dispositive restructuring plan, both on account of
First Lien Obligations and on account of Second Lien Obligations, then, to the
extent the debt obligations distributed on account of the First Lien Obligations
and on account of the Second Lien Obligations are secured by Liens upon the same
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations.

     6.7. Post-Petition Interest. (a) Neither the Second Lien Collateral Agent
nor any Second Lien Claimholder shall oppose or seek to challenge any claim by
the First Lien Collateral Agent or any First Lien Claimholder for allowance in
any Insolvency or Liquidation Proceeding of First Lien Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of any First
Lien Claimholder’s Lien, without regard to the existence of the Lien of the
Second Lien Collateral Agent on behalf of the Second Lien Claimholders on the
Collateral.

     (b) Neither the First Lien Collateral Agent nor any other First Lien
Claimholder shall oppose or seek to challenge any claim by the Second Lien
Collateral Agent or any Second Lien Claimholder for allowance in any Insolvency
or Liquidation Proceeding of Second Lien Obligations consisting of post-petition
interest, fees or expenses to the extent of the value of the Lien of the Second
Lien Collateral Agent on behalf of the Second Lien Claimholders on the
Collateral (after taking into account the First Lien Collateral).

     6.8. Waiver. The Second Lien Collateral Agent, for itself and on behalf of
the Second Lien Claimholders, waives any claim it may hereafter have against any
First Lien Claimholder arising out of the election of any First Lien Claimholder
of the application of Section 1111(b)(2) of the Bankruptcy Code, and/or out of
any cash collateral or financing arrangement or out of any grant of a security
interest in connection with the Collateral in any Insolvency or Liquidation
Proceeding.

     6.9. Separate Grants of Security and Separate Classification. The Second
Lien Collateral Agent, for itself and on behalf of the Second Lien Claimholders,
and the First Lien Collateral Agent for itself and on behalf of the First Lien
Claimholders, acknowledges and agrees that:

     (a) the grants of Liens pursuant to the First Lien Collateral Documents and
the Second Lien Collateral Documents constitute two separate and distinct grants
of Liens; and (b) because of, among other things, their differing rights in the
Collateral, the Second Lien Obligations are fundamentally different from the
First Lien Obligations and must be separately

-22-



--------------------------------------------------------------------------------



 



classified in any plan of reorganization proposed or adopted in an Insolvency or
Liquidation Proceeding.

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First Lien Claimholders
and the Second Lien Claimholders in respect of the Collateral constitute only
one secured claim (rather than separate classes of senior and junior secured
claims), then each of the First Lien Collateral Agent and the Second Lien
Collateral Agent hereby acknowledges and agrees that, subject to Sections 2.1
and 4.1, all distributions of Collateral or proceeds of Collateral shall be made
as if there were separate classes of senior and junior secured claims against
the Grantors in respect of the Collateral (with the effect being that, to the
extent that the aggregate value of the Collateral is sufficient (for this
purpose ignoring all claims held by the Second Lien Claimholders), the First
Lien Claimholders shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of post-petition interest, including any
additional interest payable pursuant to the First Lien Credit Agreement, arising
from or related to a default, which is disallowed as a claim in any Insolvency
or Liquidation Proceeding) before any distribution of Collateral or proceeds of
Collateral is made in respect of the claims held by the Second Lien
Claimholders, with the Second Lien Collateral Agent, for itself and on behalf of
the Second Lien Claimholders, hereby acknowledging and agreeing to turn over to
the First Lien Collateral Agent, for itself and on behalf of the First Lien
Claimholders, Collateral and proceeds of Collateral otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the claim or recovery
of the Second Lien Claimholders).

     SECTION 7. Reliance; Waivers; Etc.

     7.1. Reliance. Other than any reliance on the terms of this Agreement, the
First Lien Collateral Agent, on behalf of itself and the First Lien Claimholders
under its First Lien Loan Documents, acknowledges that it and such First Lien
Claimholders have, independently and without reliance on the Second Lien
Collateral Agent or any Second Lien Claimholders, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into such First Lien Loan Documents and be bound by the terms
of this Agreement and they will continue to make their own credit decision in
taking or not taking any action under the First Lien Credit Agreement or this
Agreement. The Second Lien Collateral Agent, on behalf of itself and the Second
Lien Claimholders, acknowledges that it and the Second Lien Claimholders have,
independently and without reliance on the First Lien Collateral Agent or any
First Lien Claimholder, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into each of
the Second Lien Loan Documents and be bound by the terms of this Agreement and
they will continue to make their own credit decision in taking or not taking any
action under the Second Lien Loan Documents or this Agreement.

     7.2. No Warranties or Liability. The First Lien Collateral Agent, on behalf
of itself and the First Lien Claimholders under the First Lien Loan Documents,
acknowledges and agrees that each of the Second Lien Collateral Agent and the
Second Lien Claimholders have made no express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the Second Lien Loan

-23-



--------------------------------------------------------------------------------



 



Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. Except as otherwise provided herein, the Second Lien Claimholders
will be entitled to manage and supervise their respective loans and extensions
of credit under the Second Lien Loan Documents and as they may, in their sole
discretion, deem appropriate but subject to the terms of the Second Lien Credit
Documents and applicable law. Except as otherwise provided herein, the Second
Lien Collateral Agent, on behalf of itself and the Second Lien Claimholders,
acknowledges and agrees that the First Lien Collateral Agent and the First Lien
Claimholders have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the First Lien Loan Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon.
Except as otherwise provided herein, the First Lien Claimholders will be
entitled to manage and supervise their respective loans and extensions of credit
under their respective First Lien Loan Documents and as they may, in their sole
discretion, deem appropriate subject to the terms of the First Lien Credit
Documents and applicable law. The Second Lien Collateral Agent and the Second
Lien Claimholders shall have no duty to the First Lien Collateral Agent or any
of the First Lien Claimholders, and the First Lien Collateral Agent and the
First Lien Claimholders shall have no duty to the Second Lien Collateral Agent
or any of the Second Lien Claimholders, to act or refrain from acting in a
manner which allows, or results in, the occurrence or continuance of an event of
default or default under any agreements with the Company or any other Grantor
(including the First Lien Loan Documents and the Second Lien Loan Documents),
regardless of any knowledge thereof which they may have or be charged with.

     7.3. No Waiver of Lien Priorities. (a) No right of the First Lien
Claimholders, the First Lien Collateral Agent or any of them to enforce any
provision of this Agreement or any First Lien Loan Document shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
the Company or any other Grantor or by any act or failure to act by any First
Lien Claimholder or the First Lien Collateral Agent, or by any noncompliance by
any Person with the terms, provisions and covenants of this Agreement, any of
the First Lien Loan Documents or any of the Second Lien Loan Documents,
regardless of any knowledge thereof which the First Lien Collateral Agent or the
First Lien Claimholders, or any of them, may have or be otherwise charged with.

     (a) Without in any way limiting the generality of the foregoing paragraph
(but subject to the rights of the Company and the other Grantors under the First
Lien Loan Documents and subject to the provisions of Section 5.3(a)), as between
the First Lien Collateral Agent, the First Lien Claimholders, the Second Lien
Collateral Agent and the Second Lien Claimholders, the First Lien Collateral
Agent, the First Lien Claimholders and any of them may, at any time and from
time to time in accordance with the First Lien Loan Documents and/or applicable
law, without the consent of, or notice to, the Second Lien Collateral Agent or
any Second Lien Claimholders, without incurring any liabilities to the Second
Lien Collateral Agent or any Second Lien Claimholders and without impairing or
releasing the Lien priorities and other benefits provided in this Agreement
(even if any right of subrogation or other right or remedy of the Second Lien
Collateral Agent or any Second Lien Claimholders is affected, impaired or
extinguished thereby) do any one or more of the following:

     (1) change the manner, place or terms of payment or change or extend the
time of payment of, or amend, renew, exchange, increase or alter, the terms of
any of

-24-



--------------------------------------------------------------------------------



 



the First Lien Obligations or any Lien on any First Lien Collateral or guarantee
thereof or any liability of the Company or any other Grantor, or any liability
incurred directly or indirectly in respect thereof (including any increase in or
extension of the First Lien Obligations, without any restriction as to the tenor
or terms of any such increase or extension) or otherwise amend, renew, exchange,
extend, modify or supplement in any manner any Liens held by the First Lien
Collateral Agent or any of the First Lien Claimholders, the First Lien
Obligations or any of the First Lien Loan Documents; provided that any such
increase in the First Lien Obligations shall not increase the sum of the
Indebtedness constituting principal under the First Lien Credit Agreement (it
being understood that the full principal amount of any Revolving Credit
Commitments shall be deemed to be principal);

     (2) sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner and in any order any part of the First Lien Collateral
or any liability of the Company or any other Grantor to the First Lien
Claimholders or the First Lien Collateral Agent, or any liability incurred
directly or indirectly in respect thereof;

     (3) settle or compromise any First Lien Obligation or any other liability
of the Company or any other Grantor or any security therefor or any liability
incurred directly or indirectly in respect thereof and apply any sums by
whomsoever paid and however realized to any liability (including the First Lien
Obligations) in any manner or order; and

     (4) exercise or delay in or refrain from exercising any right or remedy
against the Company or any security or any other Grantor or any other Person,
elect any remedy and otherwise deal freely with the Company, any other Grantor
or any First Lien Collateral and any security and any guarantor or any liability
of the Company or any other Grantor to the First Lien Claimholders or any
liability incurred directly or indirectly in respect thereof.

     (c) Except as otherwise provided herein, the Second Lien Collateral Agent,
on behalf of itself and the Second Lien Claimholders, also agrees that the First
Lien Claimholders and the First Lien Collateral Agent shall have no liability to
the Second Lien Collateral Agent or any Second Lien Claimholders, and the Second
Lien Collateral Agent, on behalf of itself and the Second Lien Claimholders,
hereby waives any claim against any First Lien Claimholder or the First Lien
Collateral Agent, arising out of any and all actions which the First Lien
Claimholders or the First Lien Collateral Agent may take or permit or omit to
take with respect to:

     (1) the First Lien Loan Documents;

     (2) the collection of the First Lien Obligations; or

     (3) the foreclosure upon, or sale, liquidation or other disposition of, any
First Lien Collateral. The Second Lien Collateral Agent, on behalf of itself and
the Second Lien Claimholders, agrees that the First Lien Claimholders and the
First Lien

-25-



--------------------------------------------------------------------------------



 



Collateral Agent have no duty to them in respect of the maintenance or
preservation of the First Lien Collateral, the First Lien Obligations or
otherwise.

     (d) Until the Discharge of First Lien Obligations, the Second Lien
Collateral Agent, on behalf of itself and the Second Lien Claimholders, agrees
not to assert and hereby waives, to the fullest extent permitted by law, any
right to demand, request, plead or otherwise assert or otherwise claim the
benefit of, any marshalling, appraisal, valuation or other similar right that
may otherwise be available under applicable law with respect to the Collateral
or any other similar rights a junior secured creditor may have under applicable
law.

     7.4. Obligations Unconditional. All rights, interests, agreements and
obligations of the First Lien Collateral Agent and the First Lien Claimholders
and the Second Lien Collateral Agent and the Second Lien Claimholders,
respectively, hereunder shall remain in full force and effect irrespective of:

     (a) any lack of validity or enforceability of any First Lien Loan Documents
or any Second Lien Loan Documents;

     (b) any change in the time, manner or place of payment of, or in any other
terms of, all or any of the First Lien Obligations or Second Lien Obligations,
or any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of any
First Lien Loan Document or any Second Lien Loan Document;

     (c) any exchange of any security interest in any Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the First Lien
Obligations or Second Lien Obligations or any guarantee thereof;

     (d) the commencement of any Insolvency or Liquidation Proceeding in respect
of the Company or any other Grantor; or

     (e) any other circumstances which otherwise might constitute a defense
available to, or a discharge of, the Company or any other Grantor in respect of
the First Lien Collateral Agent, the First Lien Obligations, any First Lien
Claimholder, the Second Lien Collateral Agent, the Second Lien Obligations or
any Second Lien Claimholder in respect of this Agreement.

     SECTION 8. Miscellaneous.

     8.1. Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the First Lien Loan Documents or the Second Lien
Loan Documents as between the First Lien Collateral Agent, First Lien
Claimholders, Second Lien Collateral Agent and Second Lien Claimholders, the
provisions of this Agreement shall govern and control.

     8.2. Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a

-26-



--------------------------------------------------------------------------------



 



continuing agreement of lien subordination and the First Lien Claimholders may
continue, at any time and without notice to the Second Lien Collateral Agent or
any Second Lien Claimholder subject to the Second Lien Loan Documents, to extend
credit and other financial accommodations and lend monies to or for the benefit
of the Company or any Grantor constituting First Lien Obligations in reliance
hereof. The Second Lien Collateral Agent, on behalf of itself and the Second
Lien Claimholders, hereby waives any right it may have under applicable law to
revoke this Agreement or any of the provisions of this Agreement. The terms of
this Agreement shall survive, and shall continue in full force and effect, in
any Insolvency or Liquidation Proceeding. Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. All references to the Company or any other Grantor shall
include such Company or such Grantor as debtor and debtor in possession and any
receiver or trustee for the Company or any other Grantor (as the case may be) in
any Insolvency or Liquidation Proceeding. This Agreement shall terminate and be
of no further force and effect:

     (a) with respect to the First Lien Collateral Agent, the First Lien
Claimholders and the First Lien Obligations, the date of Discharge of First Lien
Obligations, subject to the rights of the First Lien Claimholders under
Section 6.5; and

     (b) with respect to the Second Lien Collateral Agent, the Second Lien
Claimholders and the Second Lien Obligations, upon the later of (1) the date
upon which the obligations under the Second Lien Credit Agreement terminate if
there are no other Second Lien Obligations outstanding on such date and (2) if
there are other Second Lien Obligations outstanding on such date, the date upon
which such Second Lien Obligations terminate.

     8.3. Amendments; Waivers. No amendment, modification or waiver of any of
the provisions of this Agreement by the Second Lien Collateral Agent or the
First Lien Collateral Agent (in each case acting with the consent of Required
Lenders (as defined in the First Lien Credit Agreement and the Second Lien
Credit Agreement, as applicable)) shall be deemed to be made unless the same
shall be in writing signed on behalf of each party hereto or its authorized
agent and each waiver, if any, shall be a waiver only with respect to the
specific instance involved and shall in no way impair the rights of the parties
making such waiver or the obligations of the other parties to such party in any
other respect or at any other time. Notwithstanding the foregoing, the Company
shall not have any right to consent to or approve any amendment, modification or
waiver of any provision of this Agreement except to the extent their rights or
obligations are directly affected (which includes, but is not limited to any
amendment to the Grantors’ ability to cause additional obligations to constitute
First Lien Obligations or Second Lien Obligations as the Company may designate
and any amendment which causes additional obligations to be imposed on the
Grantors).

     8.4. Information Concerning Financial Condition of the Company and Its
Subsidiaries. The First Lien Collateral Agent and the First Lien Claimholders,
on the one hand, and the Second Lien Claimholders and the Second Lien Collateral
Agent, on the other hand, shall each be responsible for keeping themselves
informed of (a) the financial condition of the Company and its Subsidiaries and
all endorsers and/or guarantors of the First Lien Obligations or the Second Lien
Obligations and (b) all other circumstances bearing upon the risk of nonpayment

-27-



--------------------------------------------------------------------------------



 



of the First Lien Obligations or the Second Lien Obligations. The First Lien
Collateral Agent and the First Lien Claimholders shall have no duty to advise
the Second Lien Collateral Agent or any Second Lien Claimholder of information
known to it or them regarding such condition or any such circumstances or
otherwise. In the event the First Lien Collateral Agent or any of the First Lien
Claimholders, in its or their sole discretion, undertakes at any time or from
time to time to provide any such information to the Second Lien Collateral Agent
or any Second Lien Claimholder, it or they shall be under no obligation:

     (a) to make, and the First Lien Collateral Agent and the First Lien
Claimholders shall not make, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness or validity
of any such information so provided;

     (b) to provide any additional information or to provide any such
information on any subsequent occasion;

     (c) to undertake any investigation; or

     (d) to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

     8.5. Subrogation. With respect to the value of any payments or
distributions in cash, property or other assets that any of the Second Lien
Claimholders or the Second Lien Collateral Agent pays over to the First Lien
Collateral Agent or the First Lien Claimholders under the terms of this
Agreement, the Second Lien Claimholders and the Second Lien Collateral Agent
shall be subrogated to the rights of the First Lien Collateral Agent and the
First Lien Claimholders; provided that, the Second Lien Collateral Agent, on
behalf of itself and the Second Lien Claimholders, hereby agrees not to assert
or enforce all such rights of subrogation it may acquire as a result of any
payment hereunder until the Discharge of First Lien Obligations has occurred.
The Company acknowledges and agrees that the value of any payments or
distributions in cash, property or other assets received by the Second Lien
Collateral Agent or the Second Lien Claimholders that are paid over to the First
Lien Collateral Agent or the First Lien Claimholders pursuant to this Agreement
shall not reduce any of the Second Lien Obligations.

     8.6. Application of Payments. Subject to the terms of the First Lien Credit
Documents, all payments received by the First Lien Collateral Agent or the First
Lien Claimholders may be applied, reversed and reapplied, in whole or in part,
to such part of the First Lien Obligations provided for in the First Lien Loan
Documents. The Second Lien Collateral Agent, on behalf of itself and the Second
Lien Claimholders, assents to any extension or postponement of the time of
payment, subject to Section 5.3(a)(3), of the First Lien Obligations or any part
thereof and to any other indulgence with respect thereto, to any substitution,
exchange or release of any security which may at any time secure any part of the
First Lien Obligations and to the addition or release of any other Person
primarily or secondarily liable therefor.

-28-



--------------------------------------------------------------------------------



 



     8.7. SUBMISSION TO JURISDICTION; WAIVERS. (a) ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO MAY BE BROUGHT IN
ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND
CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY, FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY:

     (1) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

     (2) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

     (3) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 8.8; AND

     (4) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (3) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT.

     (b) EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER
HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP THAT EACH
HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE; MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 8.7(b) AND EXECUTED BY
EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

-29-



--------------------------------------------------------------------------------



 



     (c) EACH OF THE PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER FIRST LIEN LOAN DOCUMENT OR SECOND
LIEN LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR
WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.

     8.8. Notices. All notices to the Second Lien Claimholders and the First
Lien Claimholders permitted or required under this Agreement shall also be sent
to the Second Lien Collateral Agent and the First Lien Collateral Agent,
respectively. Unless otherwise specifically provided herein, any notice
hereunder shall be in writing and may be personally served, telexed or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or telex, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed. For the purposes hereof, the addresses of the parties
hereto shall be as set forth below each party’s name on the signature pages
hereto, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.

     8.9. Further Assurances. The First Lien Collateral Agent, on behalf of
itself and the First Lien Claimholders under the First Lien Loan Documents, and
the Second Lien Collateral Agent, on behalf of itself and the Second Lien
Claimholders under the Second Lien Loan Documents, and the Company agrees that
each of them shall take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
First Lien Collateral Agent or the Second Lien Collateral Agent may reasonably
request to effectuate the terms of and the Lien priorities contemplated by this
Agreement.

     8.10. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

     8.11. Binding on Successors and Assigns. This Agreement shall be binding
upon the First Lien Collateral Agent, the First Lien Claimholders, the Second
Lien Collateral Agent, the Second Lien Claimholders and their respective
permitted successors and assigns.

     8.12. Specific Performance. Each of the First Lien Collateral Agent and the
Second Lien Collateral Agent may demand specific performance of this Agreement.
The First Lien Collateral Agent, on behalf of itself and the First Lien
Claimholders under the First Lien Loan Documents, and the Second Lien Collateral
Agent, on behalf of itself and the Second Lien Claimholders, hereby irrevocably
waive any defense based on the adequacy of a remedy at law and any other defense
which might be asserted to bar the remedy of specific performance in any action
which may be brought by the First Lien Collateral Agent or the First Lien
Claimholders or the Second Lien Collateral Agent or the Second Lien
Claimholders, as the case may be.

-30-



--------------------------------------------------------------------------------



 



     8.13. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

     8.14. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.

     8.15. Authorization. By its signature, each Person executing this Agreement
on behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

     8.16. No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
First Lien Claimholders and the Second Lien Claimholders. Nothing in this
Agreement shall impair, as between the Company and the other Grantors and the
First Lien Collateral Agent and the First Lien Claimholders, or as between the
Company and the other Grantors and the Second Lien Collateral Agent and the
Second Lien Claimholders, the obligations of the Company and the other Grantors
to pay principal, interest, fees and other amounts as provided in the First Lien
Loan Documents and the Second Lien Loan Documents, respectively.

     8.17. Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Lien Collateral Agent and the First Lien Claimholders on the
one hand and the Second Lien Collateral Agent and the Second Lien Claimholders
on the other hand. None of the Company, any other Grantor or any other creditor
thereof shall have any rights hereunder and neither the Companies nor any
Grantor may rely on the terms hereof; provided that the Company and any other
Grantors shall not be prohibited from relying upon and enforcing any provision
hereof expressly preserving its rights or expressly affecting its obligations
under the First Lien Loan Documents or the Second Lien Loan Documents or any
rights expressly provided to the Company and the other Grantors hereunder.
Nothing in this Agreement is intended to or shall impair the obligations of the
Company or any other Grantor, which are absolute and unconditional, to pay the
First Lien Obligations and the Second Lien Obligations as and when the same
shall become due and payable in accordance with their terms.

[Signature Page Follows]

-31-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

         

            First Lien Collateral Agent


LEHMAN COMMERCIAL PAPER INC.,
as First Lien Collateral Agent,
      By:   /s/ V. Paul Arzouian         Name:   V. Paul Arzouian       
Title:   Authorized Signatory
Lehman Commercial Paper Inc.
745 Seventh Avenue
New York, New York 10019
Attention: Paul Arzouian
Telecopy: (646) 758-4980
Telephone: (212) 526-5803   

-32-



--------------------------------------------------------------------------------



 



         

            Second Lien Collateral Agent


LEHMAN COMMERCIAL PAPER INC.,
as Second Lien Collateral Agent,
      By:   /s/ V. Paul Arzouian         Name:   V. Paul Arzouian       
Title:   Authorized Signatory
Lehman Commercial Paper Inc.
745 Seventh Avenue
New York, New York 10019
Attention: Paul Arzouian
Telecopy: (646) 758-4980
Telephone: (212) 526-5803   

-33-



--------------------------------------------------------------------------------



 



         

Acknowledged and Agreed to by:

The Company

            SPANISH BROADCASTING SYSTEM, INC.
      By:   /s/ Joseph A. Garcia         Name:   Joseph A. Garcia        
Title:   Chief Financial Officer, Executive Vice President and Secretary     

Spanish Broadcasting System, Inc.
2601 South Bayshore Drive, PH II
Coconut Grove, Florida 33133
Attention: Joseph A. Garcia
Telecopy: (305) 441-7861
Telephone: (305) 441-6901

-34-